DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 6-7 recite "information related to a plurality of other air conditioners similar to the first air conditioner”. It is not clear what the similarity refers to in "information related to a plurality of other air conditioners similar to the first air conditioner". For examination purpose, "information related to a plurality of other air conditioners similar to the first air conditioner" will be construed as "statistical 

Regarding claims 2-5 and 8-11, dependent claims inherit the deficiencies of their respective parent(s).

Claims 2 and 8 recites “the control parameter” in last paragraph that lack of antecedent. For examination purpose, “the control parameter” will be construed as “a control parameter”.

Claims 5 and 11 recites “a given value” in line 6. The relationship between “a given value” in claim 5 and “a given value” in last line of claim 2 is not clear. For examination purpose, “a given value” in claims 5 and 11 will be construed as “the given value”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka US 20130255297 A1 in view of NG US 20200166230 A1.

Regarding claim 1, Matsuoka teaches an operation control method executed by a computer, the operation control method comprising:
extracting, based on statistical information that is associated with a target space and generated from an operation result of a first air conditioner, statistical information related to a plurality of other air conditioners similar to the statistical information related to the first air conditioner (Figs. 1 & 8-9 [0030] [0065] [0066] [0068] each enclosure has HVAC unit, the environment condition data such as indoor and outdoor temperature from target enclosure and other enclosures that are similar to the indoor and outdoor temperature of target enclosure with similar thermal behavior are extracted and used for operation control); and
executing an operation of the first air conditioner based on the extracted information (Fig. 8 [0065] [0066] [0068] step 832 switching to fan cooling is based on the extracted information).
Matsuoka does not explicitly teach the extracted information is associated with a heat storage factor of the target space.
NG teaches the extracted information is associated with a heat storage factor of the target space (NG: Figs. 3-5 [0010] [0095] [0097] [0101] - [0103] the indoor and outdoor temperature is associated with thermal resistance and thermal capacitance of the building envelope).

Matsuoka teaches:
[0030] FIG. 1 is a diagram of an enclosure in which environmental conditions are controlled,… the enclosure can be, for example, a duplex, an apartment within an apartment building, a light commercial structure such as an office or retail store, or a structure or enclosure that is a combination of the above. Thermostat 110 controls HVAC system 120 …
[0065] …. In step 832, the normal cooling continues until the current temperature falls to a point at which it can be expected that fan cooling alone will provide a temperature drop to the LMBT…
[0066] …, the method shown can be used to update the expected fan cooling temperature drop and time based on data logged on the most recent cooling cycle that used fan cooling. …
[0068] …, a weighted average can be used in which more recent cycles are more heavily favored. According to yet other embodiments, prior cycles can be used and/or weighted based on the similarity of conditions (such as indoor and outdoor temperature, humidity, …, data from other structures that are similar in environmental conditions and/or thermodynamic behavior can be used in adjusting fan cooling operation. …
NG teaches:
estimation module for calculating a target heat transfer between the HVAC unit and the indoor space, the target heat transfer calculated based on a heat transfer load comprising an external heat transfer between the indoor and outdoor space calculated in accordance with an ambient indoor temperature of the indoor space, an ambient outdoor temperature of the outdoor space, and a thermal model of the building envelope; …

    PNG
    media_image1.png
    566
    1210
    media_image1.png
    Greyscale

[0095] …, the GA shown is used to determine the values of variables R.sub.ext,1, R.sub.ext,2, R.sub.ext,3, R.sub.im, C.sub.ext,1, C.sub.ext,2, and C.sub.im of the RC model shown in FIG. 4. R.sub.ext,1, R.sub.ext,2, and R.sub.ext,3 represent the 3 thermal resistances of an external wall. Temperature node T.sub.ext,1 is between R.sub.ext,1 and R.sub.ext,2, and temperature node T.sub.ext,2 is between R.sub.ext,2 and R.sub.ext,3. Thermal capacitance C.sub.ext,1 of the external wall is connected to T.sub.ext,1, and thermal capacitance C.sub.ext,2 is connected to T.sub.ext,2. R.sub.im is a thermal resistance of an internal mass, and C.sub.im is a thermal capacitance of the internal mass, both of which are connected to temperature node T.sub.im.
[0097] The simplified 3R2C model shown in FIG. 3 is in an electrical analogue pattern with resistance (R, m.sup.2K/W) and capacity (C, J/(m.sup.2K)). R.sub.ext,1, R.sub.ext,2, R.sub.ext,3, C.sub.ext,1, and C.sub.ext,2 are assumed to consist of the thermal characteristics of the building envelope including walls and roofs. The heat transfer, i. e. heat gain from external sources, through walls, roofs and windows can be characterized accordingly.
[0101] where, T.sub.out is outdoor dry bulb temperature (.degree. C.). …
[0102] As described above, a genetic algorithm (GA) can be used to determine the best values for the variables of the thermal RC model in this non-linear optimization process. …
[0103] The equations (1) to (4) above are used to compare with the measured building indoor dry bulb temperature. The optimized parameters are the resistances (R) and capacitances (C) of the developed 3R2C model that give the best fit with the measured data. …

Regarding claims 6-7, Matsuoka and NG together teach the claimed method. Therefore they teach the program and device for implementing the method.

Claims 2, 5, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of NG as applied to claims 1 and 6-7 above, further in view of Yabunouchi US 20160018123 A1.

Regarding claim 2, Matsuoka further teaches collecting the statistical information including pieces of history information of respective spaces including the target space, each of the history information including a room temperature and an outside 
Neither Matsuoka nor NG explicitly teach calculating a similarity between the history information of the target space and the history information of each of other spaces and the similar history information extracted are the history information having the similarity that is equal to or greater than a given value.
Yabunouchi teaches calculating a similarity between the history information of the target space and the history information of each of other spaces and the similar history information extracted are the history information having the similarity that is equal to or greater than a given value ([0107] [0109] calculates a degree of similarity, extracts data with degree of similarity is in predetermined range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuoka to incorporate the teachings of Yabunouchi because they all directed to HVAC controls. Extracting history 

Regarding claim 5, NG further teaches receive a machine learning model that predicts a temperature in the target space, the machine learning model generated by learning the history information of each space having the similarity that being equal to or greater than a given value,
wherein the executing process includes planning the operation of the first air conditioner based on an output result outputted by the machine learning model when a current room temperature of the target space and a current outside temperature of the target space are inputted to the machine learning model ([0033] [0092] the self-learning thermal model based on an evolutionary algorithm or a genetic algorithm – machine learning).

Regarding claims 8 and 11, Matsuoka, NG and Yabunouchi together teach the claimed method. Therefore they teach the program and device for implementing the method.

Claims 3-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of NG and Yabunouchi as applied to claims 2, 5, 8 and 11 above, further in view of Mujumdar US 20210164682 A1.


Mujumdar teaches the similarity is calculated by a cosine similarity (([0063] using cosine similarity; In addition, applicant admitted prior art also teaches: [0047] in specification states “similarity determination unit uses a known method such as cosine similarity…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuoka to incorporate the teachings of Mujumdar because they all directed to environmental control of enclosures. Calculating similarity using a cosine similarity will help extract similar history information.

Regarding claim 4, NG further teaches generating a physical model that predicts a temperature change in the target space based on the control parameter ([0010] [0011] [0013] [0105] a thermal model of the building envelope, the RC model),
wherein the executing process Includes planning the operation of the first air conditioner according to an output result obtained by inputting a current room temperature and a target temperature of the target space into the physical model ([0010] [0011] [0013] [0105] the HVAC unit operation is planned by the target heat transfer that is determined by indoor temperature, desired indoor temperature and desired adjustment time).

.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoff US 20200065445 A1 teaches calculating thermal conductivity of build by indoor and outdoor average temperatures.
Johnson US 20190324420 A1 teaches heat transfer metric based on indoor and outdoor temperature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/M.T./           Examiner, Art Unit 2115





/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115